Citation Nr: 1424253	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  04-15 981	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a skin disability, to include tinea cruris.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2003 and September 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in July 2006, March 2012, December 2012, and June 2013, when it was remanded for further development.  As the requested development has been completed with respect to the claim for acquired psychiatric disability, no further action to ensure compliance with the remand directive on that matter is required.  However, the development provided with respect to the claim for skin disability was inadequate and another remand is required to address the shortcomings.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for a skin disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current acquired psychiatric disability other than PTSD (for which service connection is already in effect).


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in August 2003, July 2006, and December 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a July 2010 communication, and the claim was thereafter readjudicated in May 2013 and August 2013.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished, and there is no additional development that would be reasonably likely to aid the Veteran in substantiating the claim.  There is no further duty to assist the Veteran under the VCAA.  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA and VBMS folders as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his numerous statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's June 2013 remand, VA provided the Veteran with a psychiatric examination in August 2013.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  The Veteran's representative has asserted that the VA opinion is inadequate, based on a failure to specifically address any other psychiatric diagnoses of record since September 2000 and Veteran's specific stressors in service.  However, the VA opinion does discuss the diagnosis of psychosis - the only diagnosis of record since September 2000 other than PTSD - and finds the diagnosis to have been in error.  A clear explanation is for this finding is provided.  Where there no separate psychiatric diagnosis beyond the PTSD for which service connection is already in effect, the Veteran's specific stressors in service are not relevant as to causation of such a separate condition.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the June 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Principles of Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether the Veteran has the disability for which service connection is sought.  In the absence of proof of current disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied if the claimed condition is shown at any time since approximately the time of the claim, McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (the current disability requirement could be satisfied by a diagnosis shortly before a claim is filed).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran is already service connected for PTSD, which is rated 70 percent disabling.  He has filed numerous statements reporting symptoms of depression and anxiety.

At a September 2003 VA examination for PTSD, the Veteran reported symptoms of sleep disorder, nightmares, intrusive thoughts of Vietnam, difficulty concentrating and being on guard all the time.  He stated that he saw "flash people" who tried to follow him and told him to kill himself.  The examiner felt it possible that the Veteran had a psychotic disorder, possibly schizophrenia, in addition to PTSD.  This opinion was based on the Veteran's episodes of losing touch with reality, difficulties with focus and concentration, and limited insight and judgment.

The Veteran has been receiving regular treatment from VA for PTSD and associated mental health symptoms for many years.  The claim on appeal was filed in September 2000.  Prior to the claim, in 1986, 1989, and 1993, there were other possible diagnoses discussed for the Veteran's symptoms, to include paranoid personality disorder, schizophrenia with paranoid features, and schizoid personality disorder, respectively.  Since the date of his claim, his VA treatment records reflect a consistent diagnosis of PTSD with no other Axis I diagnosis listed.

The August 2013 VA examination noted the Veteran's long-standing diagnosis of service-connected PTSD, with no other listed mental health diagnosis.  The examiner noted that the service-connected PTSD was characterized by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood, consistent with the assigned 70 percent disability rating.  

The Veteran was receiving ongoing treatment and attending weekly meetings at the VA, but did not take medication for his symptoms because of inefficiency and side effects.  He reported being suspicious of others, having mild chronic paranoia, avoiding social interactions, being easily irritable, having poor concentration, fragmented sleep, and intrusive thoughts and nightmares.  He reported frequent flashbacks that were so vivid he felt he was in Vietnam again, seeing shadows, hearing the sounds of the war and voices of the Viet Cong which told him to kill himself; these experiences lasted a few seconds to a few minutes and often left him confused.  

The psychiatrist offered the opinion that the Veteran did not have any psychiatric disability other than service-connected PTSD.  "The symptoms interpreted as psychosis are indeed part of [his] flashbacks," which are a symptom of PTSD.  She based this opinion on the description by the Veteran of his vivid flashbacks during which he lost awareness of most of what was going on around him, causing him to relive traumatic experiences of Vietnam, stating that these accounted for what a previous examiner had called psychotic symptoms of auditory and visual hallucinations.  She also ascribed the Veteran's reported paranoia to his lack of understanding about the flashback phenomena and the content of the flashbacks which resulted in severe suspiciousness.  

Based on the evidence of record, the Board concludes that the Veteran does not have an acquired psychiatric disability other than his service-connected PTSD.  Although there were other diagnoses given for his various mental health symptoms prior to the diagnosis of PTSD, none of the diagnoses have been repeated or discussed by his providers in any way since the diagnosis of PTSD was made.  The Veteran receives regular mental health treatment through VA and has done so for many years, and the treatment records do not reflect any belief by his treating providers that his symptoms are due to any other diagnosis.

The Veteran has repeatedly asserted that he has depression and anxiety in addition to his PTSD.  While the Veteran is considered competent to provide evidence as to his own experiences and feelings, he has not been shown to have the requisite training or experience necessary to provide a competent medical opinion.  As such, his subjective feelings of anxiety and depression cannot be found to meet the medical or psychiatric criteria necessary to establish the existence of a diagnosis or disability other than the service-connected PTSD.  Based on the fact that the regular treatment providers, who do have the training and experience necessary to offer expert medical opinions, have not noted any other diagnoses and the VA examiners likewise did not diagnose depression or anxiety, there is no basis for service connection of either condition.

The September 2003 VA examiner did suggest that a separate diagnosis of a psychotic disorder such as schizophrenia was potentially appropriate, based on the Veteran's complaints of audio and visual hallucinations which represented a break from reality.  However, the August 2013 VA examiner was specifically tasked with determining if a separate diagnosable psychiatric disability was present and she stated that there was not one.  Instead, she attributed the troublesome symptoms to the Veteran's vivid flashbacks, with realistic images and sounds as if the Veteran were transported back to Vietnam.  She attributed the Veteran's paranoia to his inability to completely understand the phenomena.  In short, the examiner stated that the Veteran's symptomatology which the prior examiner felt might be due to an additional psychiatric impairment were simply an aspect of his service-connected severe PTSD.  This is consistent with the Veteran's own description of his audio and visual hallucinations, which he referred to as the "flash people," suggesting that these were people seen and heard in his flashback episodes.  

The August 2013 VA examiner's opinion is consistent with the treatment records, considered the entire history, was definitive and was supported by reasons.  The 2003 examiner did not have the benefit of the subsequently created record and is of less probative value.  The 2013 opinion is of greater evidentiary weight than the earlier opinions and that of the Veteran.  As a lay person, the Veteran would not be competent to say that his symptoms were diagnostic of a specific psychiatric disability in addition to PTSD.  

As the psychosis or psychotic disorder was the only other mental health diagnosis rendered during the appeals period, the opinion of the August 2013 VA examiner is sufficient to demonstrate that no acquired psychiatric disability other than PTSD has existed during the appeals period.  As such, under Brammer, there can be no basis for an award of service connection.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD is denied.


REMAND

The June 2013 Board remand directed that the Veteran be afforded a VA examination with respect to his skin disability claim.  The July 2013 examination report offered the opinion that the Veteran's tinea cruris should be service connected because it had been service connected in the past.  This opinion is based on a faulty premise, because the Veteran has never been service-connected for a skin disability.  A clarifying or addendum opinion which addresses this misconception is required.

Accordingly, the case is REMANDED for the following action:

1. Ask the July 2013 VA examiner to clarify the opinion regarding the Veteran's skin disability (tinea cruris).  Specifically, the examiner is advised that the Veteran has never been service connected for any skin condition at any time, irrespective of assertions in the record to the contrary.  With that fact in mind, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's tinea cruris was incurred in or otherwise related to his military service.

The examiner is asked to provide the rationale for the opinion provided.

In the event the July 2013 VA examiner is not available to furnish a clarification/addendum, an expert medical opinion should be obtained from a similarly qualified medical provider.

2.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and return the case to the Board, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


